Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 1 recites “A locking pin for a fluid container as claimed in claim 1” which should read “A locking pin for --the-- fluid container as claimed in claim 1” since the “fluid container” was already introduced in Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “the fastening lug”. This is indefinite. Claim 1, line 2 introduces “at least one fastening lug”. The line 7 recitation does not match the line 2 recitation so the claim language is indefinite if the line 7 recitation is directed to only one of the “at least one fastening lug” introduced in 
Claim 1, line 11 recites “its”. This is indefinite. What is “its”?
 	Claim 4 is indefinite. Claim 4 recites “wherein the locking device is designed to be substantially mirror-symmetrical opposite the locking device”. This is non-idiomatic, as the “locking device” is self-referential with “mirror-symmetrical” direction.
	Claim 4 is indefinite. Claim 4 recites “such that the plug-in direction can optionally be reversed.”. This is indefinite. Is this limitation merely “option[al]” or a claim limitation to be treated?
	Claim 7 recites “A locking pin for a fluid container as claimed in claim 1, wherein the locking pin  comprises an elongated body with a front end which, for the locking, is plugged through the plug-through opening in the vehicle component, and the thickened locking portion is formed substantially in the region of an opposite, rear end.” This is indefinite. Claim 7 refers to Claim 1 and depends from Claim 1 (“for a fluid container as claimed in claim 1”). However as Claim 1 is directed to a “fluid container” and Claim 7 is directed to a “locking pin”, Claim 7 is indefinite as to what is further being added to the Claim 1 limitations (please see the 112(d) discussion below). Additionally Claim 1 contains language that appears to be referenced in Claim 7 with respect to the “locking pin”, like in Claim 1 reciting “a thickened locking portion of the locking pin” and Claim 7 reciting “the thickened locking portion”.  Both Claims 1 and 7 and their dependents use similar language to one another such that the metes and bounds of each of Claims 1 and 7 are not understood. Examiner also notes that Claim 7 and Claim 13 may raise a duplicate claim objection (MPEP 608.01(m)) depending on the claim language interpretation, particularly if Claim 7 includes both the “fluid container” and the “locking pin”. What are the metes and bounds of the claimed invention?	
7 recites the limitation "the locking" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “designed as spherical segment”, and the claim also recites “in particular a hemisphere” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the flat side of the spherical segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “beveled”, and the claim also recites “in particular conical” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13, line 12 recites “its”. This is indefinite. What is “its”?
14 recites the limitation "the hydraulic brake pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a hydraulic unit for generating the hydraulic brake pressure in a hydraulic motor vehicle brake system” and the claim also recites “in particular a master brake cylinder” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 13, and 14, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 9663091).
 	Regarding Claim 1,
 	A fluid container for releasable connection to a vehicle component, wherein the fluid container (10, Figs. 1-5) has at least one fastening lug (34, 36) with an opening (38, 40) which is aligned with a plug-through opening (42) in the vehicle component (12) and the connection is secured by a locking pin (46) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction, wherein the fastening lug has a locking device which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (58, 60, 62 - Fig. 2; 74, 76, 78 - Fig. 3; 80, 82, 84, 86 - Fig. 4) which act in 
 	Regarding Claim 2,
 	The fluid container as claimed in claim 1, wherein the tabs each have concave surface portions (surfaces of 58, 60, 62 - Fig. 2; 74, 76, 78 - Fig. 3; 80, 82, 84, 86 - Fig. 4) which, for locking the locking pin, simultaneously interact with a corresponding, convex surface portion (surface of 18) of the locking pin.  
 	Regarding Claim 4,
 	The fluid container as claimed in claim 1, wherein the locking device is designed to be substantially mirror-symmetrical opposite the locking device such that the plug-in direction can optionally be reversed (Figs. 1-5; ex. Col. 5, lines 52-55).  
 	Regarding Claim 5,
 	The fluid container as claimed in claim 1, wherein the fluid container is designed as a brake fluid container for a hydraulic motor vehicle brake system (ex. Col. 5, lines 13-27).  
 	Regarding Claim 6,
 	The fluid container as claimed in claim 1, wherein the locking pin is rotationally symmetrical (ex. Figs. 1-4).  
 	Regarding Claim 7,
 	A locking pin for a fluid container as claimed in claim 1, wherein the locking pin comprises an elongated body with a front end which, for the locking, is plugged through the plug-through opening in the vehicle component, and the thickened locking portion is formed substantially in the region of an opposite, rear end (Figs. 1-5).  
 	 Regarding Claim 13,
 	An assembly comprising: 

 	at least one fastening lug (34, 36) with an opening (38, 40) which is aligned with a plug-through opening (42) in the vehicle component and the releasable connection is secured by a locking pin (46) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction, wherein the fastening lug has a locking device which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (58, 60, 62 - Fig. 2; 74, 76, 78 - Fig. 3; 80, 82, 84, 86 - Fig. 4) which act in a latching manner on a thickened locking portion (48) of the locking pin and thereby secure the locking pin in its axial direction, and 
 	wherein the locking pin comprises an elongated body with a front end (ex. right side of Figs. 1-5) which, for the locking, is plugged through the plug-through opening in the vehicle component, and the thickened locking portion is formed substantially in the region of an opposite, rear end (ex. left side of Figs. 1-5).  
 	Regarding Claim 14,
 	The assembly as claimed in claim 13, wherein the vehicle component is a hydraulic unit for generating the hydraulic brake pressure in a hydraulic motor vehicle brake system, in particular a master brake cylinder (ex. Col. 5, lines 13-27). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bourlon teaches elements of the instant invention including a fluid container for releasable connection to a vehicle component and a locking pin. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745